CHILTON, J.
This case comes substantially within the influence of several decisions of this court, and which we must regard as decisive of it. Although the mills and water fall, as well as the residence, are not on the land sold, as *72they were falsely and fraudulently represented to be by the defendant in error, sttll the purchaser received the possession of them, and derived some benefit under the contract, and has also accepted a deed with general warranty of title. The cases of Cullum v. Branch Bank of Mobile, 4 Ala. Rep. 21, and Stark et al. v. Hill, 6 Ib. 785, determine, that if the purchaser accept a deed with warranty, he cannot set up either fraud, or failure of consideration, at law, as a defence to an action by the vendor upon the notes given for the purchase money of land. With these decisions we are content. If the object be to rescind the contract, most certainly the court of equity is the most appropriate forum, as in that court alone can complete justice be done to all the parties. See cases on defendant’s brief.
There is no' error in the record, and the judgment is consequently affirmed.